People v Clark (2019 NY Slip Op 07140)





People v Clark


2019 NY Slip Op 07140


Decided on October 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Singh, JJ.


10003 636/15

[*1] The People of the State of New York, Respondent,
vMarvin Clark, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Gabe Newland of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Victoria Muth of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil E. Ross, J.), rendered February 16, 2016) convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to an aggregate term of 4½ years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the weapon conviction to 3½ years, and otherwise affirmed.
We do not find that defendant made a valid waiver of his right to appeal. We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2019
CLERK